NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5054-17T2

175 EXECUTIVE HOUSE,

          Plaintiff-Appellant,

v.

LAMAR HARRIS,

     Defendant-Respondent.
__________________________

                   Argued September 10, 2019 – Decided September 27, 2019

                   Before Judges Ostrer, Vernoia and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. LT-008906-18.

                   Erin Ehrlich Caro argued the cause for appellant
                   (Ehrlich, Petriello, Gudin & Plaza, attorneys; Erin
                   Ehrlich Caro, on the briefs).

                   Felipe Chavana argued the cause for respondent
                   (Essex-Newark Legal Services, attorneys; Maria D.
                   Castruita and Felipe Chavana, on the brief).

PER CURIAM
      In this landlord-tenant matter, plaintiff-landlord 175 Executive House

sought possession, for non-payment of rent, of an apartment it leased to a

longtime tenant, defendant Lamar Harris. Harris had recently lost his job due to

an injury, and was in financial distress. He sought temporary rental assistance

(TRA) from the Essex County Department of Family Assistance and Benefits.

Harris qualified for assistance, but the agency also required plaintiff to complete

various forms. Among other things, the forms committed plaintiff to accept the

agency's TRA payments and dismiss its pending action against defendant,

although the forms shielded the agency from suit if it failed to make payment.

Plaintiff contended that if it completed the forms, it would waive various legal

and contractual rights, including its right to immediate payment of rent, and its

right to sue the agency if for any reason it failed to transmit the entire TRA

payment. So, plaintiff refused.

      By order entered June 18, 2018, the trial court compelled plaintiff to

complete the forms. The court held that plaintiff's refusal would violate the Law

Against Discrimination's (LAD) prohibition of discrimination based on the

"source of lawful income used for rental . . . payments." N.J.S.A. 10:5-12(g)(1).




                                                                           A-5054-17T2
                                        2
      Plaintiff appeals from that order, contending that it refused to complete

the forms not because of the source of rental assistance, but because the forms

involved a waiver of its rights.

      We dismiss the appeal as moot. Plaintiff complied with the court's order,

thereafter received all then-due rent arrears, and dismissed its suit for possession

and removal.1 A matter is moot when the requested decision "can have no

practical effect on the existing controversy." Redd v. Bowman, 223 N.J. 87, 104

(2015) (quoting Deutsche Bank Nat'l Trust Co. v. Mitchell, 422 N.J. Super. 214,

221-22 (App. Div. 2011)). We will generally not decide a case "in which the

issue is hypothetical, a judgment cannot grant effective relief, or the parties do

not have concrete adversity of interest." Cinque v. N.J. Dep't of Corr., 261 N.J.

Super. 242, 243 (App. Div. 1993) (quoting Anderson v. Sills, 143 N.J. Super.
432, 437 (Ch. Div. 1976)); see also Statewide Hi-Way Safety, Inc. v. N.J. Dep't

of Transp., 283 N.J. Super. 223, 225-26 (App. Div. 1995) (dismissing as moot

an appeal challenging the award of a public contract that was substantially

performed).




1
  Thereafter defendant again fell behind in his rent payments, which prompted
subsequent suits by the landlord, payment of arrears, and dismissal of the
actions.
                                                                            A-5054-17T2
                                         3
      We recognize that we may consider moot issues that are "of substantial

importance, likely to reoccur but capable of evading review." Zirger v. Gen.

Accident Ins. Co., 144 N.J. 327, 330 (1996) (Pollack J., concurring); see also

De Vesa v. Dorsey, 134 N.J. 420, 428 (1993). No doubt, access to housing is

an issue of significant public importance. So are the rights of landlords to

control their property within the law, and the rights of tenants to avail

themselves of assistance without discrimination.

      However, we may hesitate to address a moot case that presents a novel

question of significant potential impact, on a less than fulsome record. See Sente

v. Mayor and Mun. Council of Clifton, 66 N.J. 204, 205 (1974) (declining to

consider issues in moot case where "the record and contentions on a novel and

very far-reaching question are so unsatisfactory that [the Court] cannot be

confident of reaching the correct result"). That is the case, here. Plaintiff seeks

a declaration on an issue unaddressed in our cases under the LAD that could

significantly undermine the effectiveness of a vital housing assistance program.

Critically, the matter before us does not include the agency as a party, nor does

the scant record provide a full picture of how the program operates in practice.

Furthermore, we recognize the issue presented to us conceivably may recur, if

plaintiff refuses to cooperate when confronted with another tenant who seeks


                                                                           A-5054-17T2
                                        4
TRA. However, we have no evidence that landlord resistance to the program is

currently widespread, so as to call out for judicial resolution now. For those

reasons, we dismiss the appeal as moot.

      Dismissed.




                                                                      A-5054-17T2
                                      5